Case 19-20785-NGH           Doc 234      Filed 09/10/21 Entered 09/10/21 14:49:58                  Desc Main
                                        Document     Page 1 of 7



                          UNITED STATES BANKRUPTCY COURT

                                        DISTRICT OF IDAHO


  IN RE:                                                 Case No. 19-20785-NGH

  CHRISTINA GREENFIELD,

             Debtor.                                     Chapter 7


                                 MEMORANDUM OF DECISION


 INTRODUCTION

         Before the Court is a motion of the chapter 7 debtor, 1 Christina Greenfield

 (“Debtor”), seeking the recusal of the undersigned judge. See Doc. No. 225 (the

 “Renewed Motion”). This is the second motion for disqualification Debtor has pursued.

 See Doc. No 88 (the “First Recusal Motion”). In the Renewed Motion, Debtor reasserts

 her prior arguments that recusal is required. She also argues the Court’s decision to make

 certain oral rulings in this case, rather than issue written decisions, evidences the

 undersigned judge’s partiality or bias against her. 2 The Court held a hearing regarding

 the Renewed Motion and took the matter under advisement. The following constitutes

 the Court’s findings of fact and conclusions of law.




         Unless otherwise indicated, all statutory citations are to the Bankruptcy Code, Title 11 U.S.C.
         1

 §§ 101–1532.
         2
           Pursuant to Fed. R. Evid. 201, the Court takes judicial notice of the record in this case and the
 related adversary proceeding, Wurmlinger v. Greenfield, Adv. Case. No. 20-07005-NGH.

 MEMORANDUM OF DECISION - 1
Case 19-20785-NGH       Doc 234    Filed 09/10/21 Entered 09/10/21 14:49:58         Desc Main
                                  Document     Page 2 of 7



 FACTUAL AND PROCEDURAL HISTORY

        In the decision resolving the First Recusal Motion, the Court detailed the relevant

 history regarding Debtor’s bankruptcy case and an adversary proceeding involving Eric

 and Rosalynd Wurmlinger (the “Wurmlingers”). See In re Greenfield, 623 B.R. 847,

 849–51 (Bankr. D. Idaho 2020). The Court incorporates that prior ruling by reference.

 Id. Since issuing that decision, the chapter 7 trustee, David Gardner (“Trustee”), sought

 to market and sell Debtor’s home (the “Property”) for a gross sale price of $626,000 and

 pay his realtor $37,560, which is 6% of the gross sale price for the Property. See Doc.

 No. 137 (the “Sale Motion”) and Doc. No. 138 (the “Fee Application”). Trustee

 estimated the estate would receive net sale proceeds of approximately $179,040 after

 satisfaction of all liens, closing costs, realtor fees, and Debtor’s $100,000 homestead

 exemption.

        Debtor objected to both the Sale Motion and the Fee Application. The Court held

 a hearing on the matters and overruled both objections. In doing so, the Court issued an

 oral ruling that contained detailed findings of fact and conclusions of law. Debtor has

 appealed the Court’s order granting the Sale Motion, Doc. No. 152 (the “Sale Order”),

 and the Court’s order granting the Fee Application, Doc. No. 151 (the “Compensation

 Order”). Both appeals are currently pending before the Ninth Circuit Bankruptcy

 Appellate Panel (the “BAP”).

        Debtor also objected to the Wurmlingers’ proof of claim, Claim No. 4. See Doc.

 Nos. 140 and 167. The Court overruled Debtor’s objection in an oral ruling with detailed




 MEMORANDUM OF DECISION - 2
Case 19-20785-NGH       Doc 234    Filed 09/10/21 Entered 09/10/21 14:49:58          Desc Main
                                  Document     Page 3 of 7



 findings of fact and conclusions of law. See Doc. No. 197 (the “Claim Order”). Debtor

 appealed the Claim Order. That appeal is also currently pending before the BAP.

        Throughout the appeals process, Debtor sought to stay the sale of the Property

 multiple times without success. In her appeals concerning the Sale Order and the

 Compensation Order, Debtor requested a stay from the BAP prohibiting Trustee from

 selling the Property. The BAP denied both requests. BAP Case No. 21-1095 at Doc.

 Nos. 7 and 8, and BAP Case No. 21-1096 at Doc. Nos. 7 and 8. Debtor also requested a

 stay pending appeal from this Court in connection with her appeal of the Claim Order.

 Doc. No. 211. The Court denied that request. Doc. Nos. 217 and 218. She similarly

 requested a stay from the BAP in her appeal of the Claim Order, and the BAP denied that

 request. BAP Case No. 21-1150 at Doc. No. 10.

        In connection with her appeals, Debtor has twice asked this Court for fee waivers

 and in forma pauperis status, pursuant to 28 U.S.C. §§ 1915 and 1930. In both cases, this

 Court denied the requests for waiver under § 1930 and referred the § 1915 in forma

 pauperis requests to the U.S. District Court for the District of Idaho (“District Court”).

 See Doc. Nos. 187 and 213. Debtor also requested in forma pauperis status from the

 BAP in connection with all three appeals, and the BAP referred those applications to the

 District Court. The District Court denied Debtor’s in forma pauperis requests in one

 decision that addressed the appeals of the Sale Order, the Compensation Order, and the

 Claim Order. Doc. No. 227.




 MEMORANDUM OF DECISION - 3
Case 19-20785-NGH       Doc 234    Filed 09/10/21 Entered 09/10/21 14:49:58            Desc Main
                                  Document     Page 4 of 7



 DISCUSSION AND DISPOSITION

        In ruling on the First Recusal Motion, the Court set out in great detail the

 authorities and standards applicable to recusal, and that discussion is incorporated by

 reference. Greenfield, 623 B.R. at 851–56. In sum, recusal is governed by 28 U.S.C.

 § 455(a) and (b)(1). The standard for recusal is an objective one and asks whether a

 reasonable person with knowledge of all the facts would conclude the judge’s impartiality

 might reasonably be questioned. The objective standard must not be construed so

 broadly that it becomes effectively presumptive and requires recusal on the merest,

 unsubstantiated suggestion of bias or prejudice. But the standard also asks the judge to

 review any knowledge of actual bias or partiality, thus incorporating a subjective

 component.

        1.     Debtor’s Arguments Raised in the First Recusal Motion.

        In the First Recusal Motion, Debtor sought recusal based on a number of the

 Court’s rulings and on the undersigned judge’s interactions with Trustee prior to taking

 the bench. As a basis for recusal, Debtor specifically identified the Court’s decisions to

 (1) authorize Trustee’s employment of a realtor and disregard Debtor’s Coronavirus

 concerns; (2) set and rule on Trustee’s application to employ a realtor before addressing

 Debtor’s § 522(f) motion; and (3) refuse to schedule a hearing on Debtor’s motion to

 avoid the Wurmlingers’ lien on the Property prior to trial in an adversary proceeding

 where the Wurmlingers were seeking to except their claim from discharge. Doc. No. 88

 at 4–5. To the extent Debtor’s Renewed Motion seeks recusal on the same grounds, the

 Court incorporates its prior decision and again declines to recuse.


 MEMORANDUM OF DECISION - 4
Case 19-20785-NGH       Doc 234    Filed 09/10/21 Entered 09/10/21 14:49:58          Desc Main
                                  Document     Page 5 of 7



        Debtor’s Renewed Motion also identifies new adverse decisions that she argues

 demonstrate grounds for recusal, including denial of her request for a stay pending

 appeal, denial of her requests for appellate fee waivers, and overruling her objections to

 the Sale Motion, the Fee Application, and the Wurmlingers’ proof of claim. As the Court

 stated in its prior decision on the First Recusal Motion, adverse rulings are insufficient

 under applicable authorities to constitute grounds for recusal. The Court continues to

 find Debtor’s argument that such adverse rulings demonstrate bias or partiality to be

 unfounded and unpersuasive.

        The Court harbors no bias toward Debtor. The Court is confident that a

 reasonable, objective person would not have concerns or questions regarding the Court’s

 capacity to be fair and even-handed, and to rule on the matters brought by Debtor, or any

 others, in this litigation based solely on the facts and the law. Further, the Court has

 reviewed each of its rulings and concludes that all were based on an evaluation of the

 record and the law. This Court’s rulings were not informed by any personal feelings

 about Debtor or any other improper factor. Therefore, recusal is not warranted on these

 grounds.

        2.     New Arguments Raised in the Renewed Motion.

        In the Renewed Motion, Debtor argues that the Court’s decision to issue oral

 rulings adjudicating the Sale Motion, the Fee Application, and her objection to the

 Wurmlingers’ proof of claim demonstrates bias or partiality and violates her right to due

 process. Specifically, Debtor argues she has been denied procedural due process because

 she is unable to obtain judicial review of this Court’s oral decisions. Debtor reasons that


 MEMORANDUM OF DECISION - 5
Case 19-20785-NGH          Doc 234     Filed 09/10/21 Entered 09/10/21 14:49:58                 Desc Main
                                      Document     Page 6 of 7



 the lack of written decisions on these matters requires her to order transcripts of the

 Court’s oral rulings so that she can prosecute her appeals. Debtor asserts the transcript

 fees are expenses she cannot afford, and therefore, she is denied access to the Court’s

 decisions and judicial review of those decisions. Debtor alleges she has been unable to

 proceed with her three appeals because of the cost and delay associated with obtaining

 audio recordings and transcripts of the Court’s oral decisions.

         As previously noted, to preside over matters, this Court must be certain of its

 ability to be fair and even-handed in dealing with all litigants and free from bias or

 partiality. The Court has again undertaken this evaluation in regard to its decision to

 issue oral rulings, and it reaches the same conclusion that it did before. There is no

 credible or reasonable basis on which recusal is warranted. The Court’s management of

 the procedural aspects of its cases, as challenged by Debtor, is well within its discretion.

         The Court has issued both written and oral decisions in this case. 3 The Court’s

 decision to issue oral rulings regarding Debtor’s objections to the Sale Motion, the Fee

 Application, and the Wurmlingers’ proof of claim were neither informed by any personal

 feelings about Debtor nor any other improper factor, nor were they made in anticipation

 of Debtor appealing these rulings. Debtor’s contention that she has been denied

 procedural due process and is unable to obtain review of this Court’s oral rulings is not

 persuasive. There is a path forward for Debtor to obtain judicial review of this Court’s

 rulings, which Debtor, as her right, has initiated. Congress permits certain individuals to


         3
           The Court rendered written decisions concerning Debtor’s First Recusal Motion, her requests
 for a waiver of fees on appeal, and her request for a stay on appeal. See Doc. Nos. 102, 162, 186, 212,
 and 217.

 MEMORANDUM OF DECISION - 6
Case 19-20785-NGH      Doc 234    Filed 09/10/21 Entered 09/10/21 14:49:58         Desc Main
                                 Document     Page 7 of 7



 prosecute appeals in forma pauperis and obtain relief from certain fees, including

 transcript fees. Debtor sought such status, and this Court, and the BAP, referred those

 matters to the District Court for a decision. Debtor has been afforded due process in

 connection with her requests. The District Court’s denial of those requests does not

 amount to denial of due process.

 CONCLUSION

        This Court has carefully considered the Renewed Motion. As before, the Court

 finds it not well taken. There is no basis or reason for recusal under 28 U.S.C. § 455(a)

 or (b). The Renewed Motion will be denied, and an appropriate order will be entered.

 DATED: September 10, 2021


                                           _________________________
                                           NOAH G. HILLEN
                                           U.S. Bankruptcy Judge




 MEMORANDUM OF DECISION - 7
